DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/13/2022 has been considered.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-16.  Applicant has amended independent claims 1 and 9 with the objected to claim limitations of claims 7 and 15 (see Non Final dated 3/15/2022).
	Regarding claims 17-20.  Independent claim 17 recites substantially the same features as original claim 1 and has been amended with the objected to claim limitation of dependent claim 4 and is therefore allowable (see Non Final dated 3/15/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(6,574,464) Chen teaches changing different rates during a mobile call wherein the call is billed at a roaming rate when both parties are outside their home location area, and if both parties become located within their home location during the call, the billing rate will change to a standard rate (col. 10 line 26-65).
	---(2008/0160955) Giesecke teaches service usage may be collected and maintained on one or more of a per-call/connection/flow basis, a per-subscriber basis, and the like (0027).
	---(2016/0192312) Lambert et al teaches determine the cost for different amounts of data, voice calls, and/or other services across different service providers associated with different regions/locations (0035).
	---(8,649,807) Oroskar et al teaches charging for voice or data while roaming.  For example, twenty-five cents pre megabyte sent or received and ten cents per text message in conjunction with different service providers (col. 12 line 54 – col. 13 line 15).
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646